DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        BRUCE MCEACHERN,
                            Appellant,

                                    v.

                THE BANK OF NEW YORK MELLON,
                           Appellee.

                   Nos. 4D18-2064 and 4D18-3243

                         [September 10, 2020]

   Consolidated nonfinal appeals from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Joel T. Lazarus, Judge;
L.T. Case Nos. CACE 10-08803.

  Claire Cubbin, Fort Lauderdale, for appellant.

   Jason F. Joseph and Andrea Tromberg of Tromberg Law Group, Boca
Raton, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.